                                                       1    Robin E. Perkins, Esq. (NV Bar No. 9891)
                                                            Jennifer L. McBee, Esq. (NV Bar No. 9110)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       4    Facsimile: (702) 784-5252
                                                            Email: rperkins@swlaw.com
                                                       5           jmcbee@swlaw.com
                                                       6    Attorneys for U.S. Bank National Association
                                                       7
                                                                                      UNITED STATES DISTRICT COURT
                                                       8
                                                                                                DISTRICT OF NEVADA
                                                       9

                                                      10    U.S. BANK NATIONAL ASSOCIATION,                   Case No. 2:17-cv-01899-RFB-CWH
                                                            AS TRUSTEE FOR CREDIT SUISSE FIRST
                                                      11    BOSTON MORTGAGE SECURITIES
                                                            CORP., CSMC MORTGAGE-BACKED
                                                      12    PASS-THROUGH CERTIFICATES, SERIES                 STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                            2006-7;                                           CONTINUE BRIEFING SCHEDULE
                                                                                                              FOR MOTIONS FOR SUMMARY
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                  Plaintiffs,                 JUDGMENT [ECF NOS. 79, 81]
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                            vs.                                               (SECOND REQUEST)
                               L.L.P.




                                                      15
                                                            SFR INVESTMENTS POOL 1, LLC, a
                                                      16    Nevada limited-liability company;
                                                            SOUTHERN HIGHLANDS COMMUNITY
                                                      17    ASSOCIATION, a Nevada non-profit
                                                            corporation; ALESSI & KOENIG, LLC, a
                                                      18    Nevada limited-liability company;

                                                      19                          Defendants.

                                                      20
                                                                    Plaintiff, U.S. Bank National Association, as Trustee for Credit Suisse First Boston
                                                      21
                                                           Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-7’s
                                                      22
                                                           (“U.S. Bank”) and Defendant SFR Investments Pool 1, LLC (“SFR”) (collectively, the “Parties”),
                                                      23
                                                           by and through their attorneys of record, hereby respectfully request the Court enter an order,
                                                      24
                                                           pursuant to Local Rules IA 6-1 and LR 7-1, extending the briefing schedule for oppositions and
                                                      25
                                                           replies to U.S. Bank’s Motion for Summary Judgment, filed on November 26, 2018 [ECF No. 79],
                                                      26
                                                           and (2) SFR’s Motion for Summary Judgment, filed on November 27, 2018 [ECF No. 81] (the
                                                      27
                                                           “Motions”). The current deadline to oppose the Motions is January 25, 2019 and the current
                                                      28

                                                           4826-5927-7445
                                                       1   deadline to reply in support of the Motions is February 15, 2019. This is the Parties’ second
                                                       2   extension request and is made prior to the current deadline to file oppositions.
                                                       3            Counsel for U.S. Bank, Robin E. Perkins and Jennifer L. McBee, will be in trial during the
                                                       4   time period of the current briefing deadlines, and therefore, U.S. Bank wishes to extend the briefing
                                                       5   schedule by two weeks. Counsel for SFR is agreeable to this extension request. The Parties further
                                                       6   stipulate and agree that discovery remains closed.
                                                       7            Therefore, the Parties request the Court extend the deadline for oppositions to the Motions
                                                       8   to February 8, 2019, and the deadline for replies in support of the Motions to March 1, 2019. This
                                                       9   stipulated extension request is made for the benefit and convenience of the Parties, is sought in
                                                      10   good faith, and is not made for the purpose of delay.
                                                      11
                                                           DATED this 7th day of January 2019.                  DATED this 7th day of January 2019.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           KIM GILBERT EBRON                                    SNELL & WILMER L.L.P.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14    /s/ Diana S. Ebron                                    /s/ Jennifer L. McBee
                               L.L.P.




                                                           Diana S. Ebron (NV Bar No. 10580)                    Robin E. Perkins (NV Bar No. 9891)
                                                      15   Jacqueline A. Gilbert (NV Bar No. 10593)             Jennifer L. McBee (NV Bar No. 9110)
                                                           Karen L. Hanks (NV Bar No. 9578)                     3883 Howard Hughes Parkway, Suite 1100
                                                      16   7625 Dean Martin Drive, Suite 110                    Las Vegas, NV 89169
                                                           Las Vegas, Nevada 89139-5974                         Telephone: (702) 784-5200
                                                      17   Telephone: (702) 485-3300                            Facsimile: (702) 784-5252
                                                           Facsimile: (702) 485-3301
                                                      18                                                        Attorneys for U.S. Bank National Association
                                                           Attorney for Defendant SFR Investments
                                                      19   Pool 1, LLC

                                                      20

                                                      21                                                  ORDER

                                                      22            IT IS SO ORDERED.

                                                      23                                                 ____________________________________
                                                                                                             ________________________________
                                                                                                         UNITED  STATES MAGISTRATE JUDGE
                                                      24                                                    RICHARD F. BOULWARE, II
                                                                                                            UNITED
                                                                                                         DATED       STATES DISTRICT JUDGE
                                                                                                               _____________________________
                                                      25
                                                                                                                DATED this 10th day of January, 2019.
                                                      26

                                                      27

                                                      28

                                                           4826-5927-7445
                                                                                                           -2-
                                                       1
                                                                                              CERTIFICATE OF SERVICE
                                                       2
                                                                    I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court
                                                       3
                                                           for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants
                                                       4
                                                           in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       5
                                                                    DATED: January 7, 2019.
                                                       6

                                                       7
                                                                                                           An Employee of Snell & Wilmer L.L.P.
                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4826-5927-7445
                                                                                                             -3-
